Title: Thomas Jefferson to LeRoy, Bayard & Company, 25 May 1817
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


          
            Messrs Leroy and Bayard
            Monticello
May 25. 17.
          
          A lapse of memory, never discovered till this moment calls for immediate apology and correction. my memory had represented to me the annual instalments of my debt to the messrs Van Staphorsts as something under 2000.D. and I had therefore desired mr Gibson to remit that round sum. on just now recieving his information that he had done so, I turned to your letter of Aug. 7. 16. and find it was 2083.20 D with interest also from Jan. 1. 16. I have therefore this day desired mr Gibson to remit you the additional 83.20 D with interest on the whole sum till you shall recieve it, to compleat the payment of that instalment, and I repeat to  you the assurances of my great esteem and respect.
          Th: Jefferson
        